Wallace, J.
The infringement of complainant’s patent by the defendants, since the interlocutory decree in the suit between the samo parties in the district of New Jersey,1 creates a how cause of action *448in favor of complainant, and lie can proceed at law or in equity to enforce it. His right to do this is not impaired by the circumstance that he can also, if he chooses, proceed against defendants for contempt in violating the injunction awarded him by the decree in the former suit. The plea of another suit pending is bad.

 19 Fed. Her. 98.